DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “The cleaning device of claim 1 disposed on or adjacent to…” contains language that is considered more of an intended use.  To avoid confusion, said claim 7 should be amended to “The cleaning device of claim 1 further configured such that when disposed on or adjacent to…” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the fabric-retaining structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 12 recites the limitation "the fabric-retaining structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 recites “the cleaning slots” while claims 1, 6 and 7 (upon which claim 15 depends) recite “one or more cleaning slots.”  Since claims 1, 6 and 7 do not necessarily require a plurality of cleaning slots, the recitation “the cleaning slots” lacks proper antecedent basis.  It is suggested that claim 15 be amended to “the one or more cleaning slots.” Appropriate correction is required. 
Claim 18 recites “the fabric support member” in line 2.  It is unclear whether said recitation is referring to the “hinged support member” or the “fabric support surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10-12, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2006/0107479 to Forrest, Jr. in view of U.S. Patent App. Pub. No. 2002/0108636 to Childers et al., U.S. Patent No. 6,560,811 to Krause et al. and U.S> Patent No. 5,906,022 to Ohkawa et al.
As to claim 1, Forrest discloses a cleaning device for optical strands, the cleaning device comprising: a dispenser having an exterior face (see Forrest Fig. 1, ref.#18 face) and a support member (see Forrest Figs. 1 and 2, ref.#16 work surface on lower surface 17), the support member having a fabric support surface having a slotted portion in which are formed one or more cleaning slots having respective slot depths (see Forrest Figs. 1-3 with slots between 16a-c); a cleaning wipe fabric disposed within the container so as to be fed through a feed slot formed in the container onto the fabric support surface, to thereby provide a free length of the cleaning wipe disposed in a cleaning position upon the fabric support surface and overlying the slotted portion thereof, to define a cleaning section of the fabric and capable of having one or more suspended portions of the fabric suspended over and bridging the one or more cleaning slots (see Forrest Figs. 1-3 and paragraph [0027]).
While Forrest discloses a cleaning wipe, Forrest does not explicitly disclose that the wipe is fabric.  Childers discloses that cleaning cloths are known in the art of cleaning optical fiber strands and it would have been obvious to one of ordinary skill in the art at the time of filing to use a fabric wipe as disclosed by Childers and the results would have been predictable (see Childers paragraph [0042] as well as [0006]-[0008]).
The combination of Forrest and Childers does not explicitly disclose that the support member is connected to the exterior of the container by a hinge, the hinged support member being pivotable about the hinge between a closed position in which the support member overlies the exterior face and 
As to claims 2 and 3, the combination of Forrest, Childers, Krause and Ohkawa discloses that the hinged support can be disposed at an angle of about 180 degrees (see, e.g., Krause Fig. 1 and Ohkawa Figs. 3A-4B) and it is well within the skill of one of ordinary skill in the art to select the desired angle.
As to claim 4, the combination of Forrest, Childers, Krause and Ohkawa discloses that the slot depth of the one or more cleaning slots can be considered as sufficient to allow (and capable of allowing) the suspended portions of the fabric to sag into their associated one or more cleaning slots when cleaning pressure is applied to the suspended portions of the fabric by wiping tips of such optical fiber strands on the suspended portions to clean such tips (see Forrest Figs. 1 and 3; paragraphs [0019] and [0027]).
As to claim 5, both Childers and Ohkawa disclose a fabric-retaining structure that is operatively associated with the support member and disposed so as to expose one or more of the suspended portions of the fabric, the fabric-retaining structure serving to removably secure the fabric in the cleaning position and to release such fabric for fabric-advance travel relative to the support surface, whereby such travel serves to position a fresh section of the fabric overlying the slotted portion (see, e.g., Childers Fig. 3, ref.33 disclosing a take-up reel and Ohkawa Fig. 6B, ref.#51a, 51b also disclosing a take-up reel).  It would have been obvious to one of ordinary skill in the art at the time of the invention 
As to claim 10, the combination of Forrest, Childers, Krause and Ohkawa discloses that a plurality of the cleaning slots are provided in the slotted portion of the support member (see, e.g., Forrest Fig. 2 with cleaning slots formed between 16a-c).
As to claims 11 and 12, both Childers and Ohkawa disclose a fabric-retaining structure comprising one or more retention members disposed on the support member and movable between a securement position in which the fabric is retained in the cleaning position and a release position in which the fabric is released for fabric-advance travel (see, e.g., Childers Fig. 3, ref.33 disclosing a take-up reel and Ohkawa Fig. 6B, ref.#51a, 51b also disclosing a take-up reel where said reels can operate by no rotating the reels and retaining the fabric in the cleaning position and rotating the reels (read as a release position) wherein the fabric is advanced).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a take-up reel as disclosed by Childers and Ohkawa in order to provide clean wiping material as is known in the art.  Regarding claim 12, the combination of Forrest, Childers, Krause and Ohkawa discloses that the fabric-retaining structure comprises one or more feed slots through which the fabric can be fed, and said feed slots can be considered as being configured to exert a frictional drag on the fabric which drag is sufficient to secure the fabric in the cleaning position while under cleaning pressure but insufficient to prevent fabric-advance travel (see Ohkawa Fig. 6B discloses feed slots for the fabric).
As to claim 17, the combination of Forrest, Childers, Krause and Ohkawa discloses that the fabric has a tape-like configuration and is in the form of a roll of the fabric (see Forrest  Fig. 1, ref.#22).
As to claim 19, printed matter (such as distinctive marks or distinctive colors) does not distinguish a claimed product from an otherwise identical prior art product (see MPEP 2112.01(III),  Furthermore, the shape or marking of a slot is a mere matter of design consideration and does not .

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. No. 2006/0107479 to Forrest, Jr. in view of U.S. Patent App. Pub. No. 2002/0108636 to Childers et al., U.S. Patent No. 6,560,811 to Krause et al. and U.S> Patent No. 5,906,022 to Ohkawa et al. as applied to claims 1-3 above, and further in view of U.S. Patent App. Pub. No. 2009/0321283 to Tourigny.
Forrest, Childers, Krause and Ohkawa are relied upon as discussed above with respect to the rejection of claims 1-3.
As to claim 18, the combination of Forrest, Childers, Krause and Ohkawa does not explicitly disclose that the cleaning device comprises an electrically conductive material disposed on at least one side of the fabric support member and in the travel path, whereby the electrically conductive material contacts the fabric to dissipate static electrical charges from the fabric.  Tourigny discloses a cleaning device for optical fabric strands (see Tourigny paragraph [0002]) with an electrically conductive material disposed on a fabric support member (see Tourigny 10a and 10b, paragraph [0028]) whereby the electrically conductive material contacts the fabric to dissipate static electrical charges from the fabric.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the electrically conductive material disclosed by Tourigny in the cleaning device of Forrest, Childers, Krause and Ohkawa in order to prevent the attraction of lint, dust mites or other particles (see Tourigny paragraph [0028]).

Allowable Subject Matter
Claims 6-9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the objection to claim 7 and the 112 rejection to claim 16 as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Forrest, Childers, Krause and Ohkawa as discussed in the above rejections.
Forrest, Childers, Krause and Ohkawa are discussed in greater detail in the above rejections.  Forrest discloses a dispenser container with a fabric support surface having cleaning slots and a cleaning wipe disposed in the container so as to be fed through a feed slot formed in the container onto the fabric support surface.  While Forrest does not disclose that the support surface is on a hinged support member, as discussed in greater detail above, Krause and Ohkawa discloses that use of hinges on support surfaces and covers are known in the art, and having the support surface of Forrest on a hinge would not affect the functionality of the device.  With regards to claims 6 and 7, the cited prior art does not disclose that the hinged support member would only provide the cleaning slots and that the floor surface is provided on the exterior face of the container as in claim 6 or that an adjacent work surface would provide the floor surface as in claim 7 for the cleaning slots.  There does not appear to be any suggestion or motivation in the cited prior art to use a hinged support member to provide the cleaning slots while an external surface of the container or an adjacent work surface would provide the floor surface of the cleaning slots.  While Krause discloses a hinged member with slots (see Fig. 1, ref.#104, 106), said hinged member is used as a retaining member where the cleaning member is located below the retaining member unlike the present claims where the fabric cleaning member is located above the support surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714